Citation Nr: 1452505	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-20 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for ilio-inguinal nerve entrapment.

2.  Entitlement to a compensable rating for cervical strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel





INTRODUCTION

The Veteran had active military service from April 2006 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a videoconference Board hearing in June 2013, and a copy of the transcript is of record.  The Veteran's claim was previously before the Board in January 2014.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's Law Judge who conducted the June 2013 hearing has retired.  In an August 2014 letter the Veteran was informed that he was entitled to a new hearing under 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In a Report of General Information from September 2014 the Veteran stated that he requested another video hearing.  As such, the case should be remanded to give the Veteran the opportunity to testify at a new hearing.  While the Board notes that the Veteran's request for a hearing was technically outside of the thirty day requirement of the August 2014 correspondence, the RO did not deny the Veteran's request.  The Veterans' benefits system is both "paternalistic" and "uniquely pro-claimant," thus a remand of this matter to the RO is warranted to reschedule the Veteran's requested videoconference Board hearing.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 200).   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the RO before a Veterans Law Judge and provide appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

